In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Correctional Services dated September 20, 1992, which, after a hearing, found the petitioner guilty of assaulting a fellow inmate and fighting and imposed a penalty, the petitioner appeals from a judgment of the Supreme Court, Westchester County (LaCava, J.), entered March 2, 1993, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
In light of the petitioner’s failure to show how the medical report that he requested was relevant to his defense (see, Matter of Giano v Sullivan, 137 AD2d 529), we conclude that the Hearing Officer did not err by refusing to furnish the petitioner with a copy of the report.
We reject the petitioner’s contention that he was deprived of his right to call as his witness the victim of the assault. Pursuant to 7 NYCRR 254.5 (a), a Hearing Officer is required to give an inmate a written statement if the inmate’s request to call a witness is denied. The record indicates that the *682Hearing Officer in this case provided the petitioner with a form, signed by the victim, on which he had checked a box indicating that he did "not want to be involved” and on which he had added a handwritten statement. Accordingly, we conclude that, in this instance, the requirements of 7 NYCRR 254.5 (a) were met (see, Matter of Laureano v Kuhlmann, 75 NY2d 141, 147). Miller, J. P., O’Brien, Thompson, Santucci and Joy, JJ., concur.